Citation Nr: 0119790	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  98-17 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation for the loss 
of use of the left hand.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for lung cancer, 
secondary to exposure to ionizing radiation.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for loss of teeth, 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Darin Snyder, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The appellant served on active duty with the U. S. Marines 
from June 1943 to February 1947; and with the U. S. Army from 
January 1949 to May 1958.

The issues noted above initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, dated in February and March 1996.  
In March 1998, a personal hearing was held before the 
undersigned Board Member in Washington, D.C.  In June 2000, 
the Board remanded the above noted issues.  In an October 
2000 Supplemental Statement of the Case, the RO continued to 
deny entitlement to special monthly compensation for loss of 
use of the left hand.  In addition, the RO continued to deny 
service connection for lung cancer and loss of teeth, due to 
exposure to ionizing radiation, on the basis that no new and 
material evidence had been submitted to reopen the claims.

The Board notes that a review of the evidence of record shows 
that further development is necessary in regard to the issue 
of entitlement to special monthly compensation for loss of 
use of the left hand.  Therefore, that issue will be 
addressed in the Remand section of this decision.

The Board further notes that in rating decision of October 
2000, the RO denied service connection for lung cancer due to 
tobacco use that began on active duty, entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or being housebound, and service connection for 
loss of teeth on the basis of direct incurrence.  The 
evidence currently before the Board does not show that these 
issues have been appealed at this time.  Accordingly, the 
Board will not address those issues in this decision.


FINDINGS OF FACT

1.  In a July 1990 decision, the Board denied service 
connection for lung cancer, to include as due to inservice 
exposure to ionizing radiation.

2.  The additional evidence relating to the claim of service 
connection for lung cancer, due to inservice exposure to 
ionizing radiation, that was received into the record after 
the July 1990 Board decision is duplicative, cumulative and 
redundant of evidence previously received, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  In an October 1990 decision, the Board denied service 
connection for loss of teeth on the basis of exposure to 
ionizing radiation.

4.  The additional evidence relating to the claim of service 
connection for loss of teeth, due to inservice exposure to 
ionizing radiation, that was received into the record after 
the October 1990 Board decision is duplicative, cumulative 
and redundant of evidence previously received, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1990 decision denying service connection for 
lung cancer, to include as secondary to inservice exposure to 
ionizing radiation is final.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2000).  

2.  New and material evidence has not been submitted to 
reopen the appellant's previously denied claim of service 
connection for lung cancer, secondary to inservice exposure 
to ionizing radiation.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

3.  The October 1990 decision denying service connection for 
loss of teeth secondary to inservice exposure to ionizing 
radiation is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2000).

4.  New and material evidence has not been submitted to 
reopen the appellant's previously denied claim of service 
connection for loss of teeth, secondary to inservice exposure 
to ionizing radiation.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim for lung cancer due to inservice ionizing radiation 
exposure has been developed as an appeal from a May 1996 
rating action which held that there was no clear and 
unmistakable error (CUE) in a March 1996 rating decision 
denying that claim on a de novo basis.  However, the March 
1996 rating action was not final since the appeal of the May 
1996 rating action was also within the time frame for 
appealing the March 1996 rating action.  Therefore, this 
appeal as to service connection for lung cancer due to 
ionizing radiation exposure stems from the March 1996 rating 
action.  In addition, the claim for service connection for 
loss of teeth due to ionizing radiation exposure was denied 
by the RO in rating decision of March 1996.  

The Board noted in the June 2000 remand that because service 
connection for lung cancer and loss of teeth, secondary to 
radiation exposure, had been denied by the Board in 1990, new 
and material evidence is required to reopen those claims.  
Accordingly, on remand, the RO was instructed to adjudicate 
the claims of service connection for lung cancer and loss of 
teeth on the basis of whether new and material evidence had 
been submitted to reopen those claims.  In October 2000, the 
RO adjudicated those issues and determined that new and 
material evidence to reopen the claims of service connection 
for lung cancer and loss of teeth, claimed as due to ionizing 
radiation, had not been submitted (see October 2000 
Supplemental Statement of the Case).  Accordingly, the issues 
were denied.  Although these were additional issues for which 
the appellant should have been advised of his appellate 
rights, in the October 2000 letter from the RO to the 
appellant, he was informed that a response at that time was 
optional.  For the sake of expediency and in light of the 
prior delays in adjudicating the appellant's claims, the 
Board will consider the prior timely appeal of the issues of 
service connection for lung cancer and loss of teeth, due to 
radiation exposure, as including the matter of whether new 
and material evidence had been submitted to reopen those 
claims.  Accordingly, the Board finds that a timely appeal 
has been filed as to the issues of whether new and material 
evidence to reopen claims for service connection for lung 
cancer and loss of teeth, due to radiation exposure, has been 
submitted.

Before addressing the issues of whether new and material 
evidence has been submitted to reopen the claims of service 
connection for lung cancer and loss of teeth, secondary to 
radiation exposure, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In regard to the issues of whether new and material evidence 
has been submitted to reopen the claims of service connection 
for lung cancer and loss of teeth, secondary to radiation 
exposure, the Board finds that the criteria of the VCAA have 
been satisfied.  The appellant was informed of the need to 
submit new and material evidence to reopen the claims in the 
June 2000 Board remand and in the October 2000 Supplemental 
Statement of the Case.  The evidence of record before the 
Board does not contain any statement or evidence submitted 
from the appellant or his attorney in response to that 
Supplemental Statement of the Case.  In addition, there is no 
further identified evidence which has not been obtained by 
the RO that would be pertinent to the issues of whether new 
and material evidence had been submitted since the 1990 Board 
decisions that denied the claims of service connection for 
lung cancer and loss of teeth, secondary to ionizing 
radiation exposure.  

The Board acknowledges that a review of the evidence shows 
that the RO has obtained the appellant's VA medical records 
only through August 1989.  Although a remand is usually 
necessary to obtain all VA treatment records, in this case, 
it appears that the appellant received no treatment for lung 
cancer subsequent to this date.  In fact, he underwent 
surgery for lung cancer in 1982 and apparently has had no 
lung cancer since that time.  He refused radiation treatment 
after surgery and apparently has received no other treatment 
for lung cancer since it was removed in 1982.  Similarly, in 
regard to the claim for loss of teeth due to radiation, there 
is no indication that the VA medical records of treatment 
since August 1989 include any treatment of the appellant's 
teeth since they were all removed in 1955 and he has had full 
upper and lower dentures since that time.  The appellant has 
not alleged and the evidence of record does not indicate that 
VA medical records of treatment since August 1989 are 
relevant to the claims of service connection for lung cancer 
and loss of teeth, secondary to radiation exposure.  
Accordingly, a remand to obtain any additional VA medical 
records of treatment since August 1989 is not necessary in 
regard to these claims.

The claim of service connection for lung cancer due to 
inservice exposure to ionizing radiation was denied in a July 
1990 Board decision.  Although the appellant appealed that 
decision to the United States Court of Veterans Appeals 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999), in an Order dated in June 1993, the 
Court dismissed the appeal for lack of jurisdiction.  In 
addition, in a June 2000 decision, the Board determined that 
the July 1990 Board decision did not contain clear and 
unmistakable error.  The evidence of record indicates that 
the appellant did not appeal the June 2000 Board decision.  
Accordingly, the July 1990 decision became final and the 
appellant must submit new and material evidence to reopen the 
claim for lung cancer due to inservice exposure to ionizing 
radiation.

In October 1990, the Board denied service connection for loss 
of teeth due to inservice exposure to ionizing radiation.  It 
does not appear that this Board decision was appealed to the 
Court.  In addition, in a June 2000 decision, the Board 
determined that the October 1990 Board decision did not 
contain clear and unmistakable error.  As noted above, the 
appellant did not appeal that decision.  Accordingly, the 
October 1990 decision became final and the appellant must 
submit new and material evidence to reopen the claim for loss 
of teeth due to inservice exposure to ionizing radiation.

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108.  New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration.  It must 
be neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156. 

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need to be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994).

In Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998), the 
Federal Circuit provides for a reopening standard which calls 
for judgments as to whether new evidence (1) bears directly 
or substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Moreover, Hodge stressed that under the 
regulation new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.

The Board has reviewed the entire evidence of record, all six 
volumes, a manila folder, and two separate, large boxes, and 
has determined that no new and material evidence has been 
submitted since the July and October 1990 Board decisions.  
Due to the voluminous evidence of record, the Board will not 
set forth all the evidence of record at the time of the 1990 
Board decisions.  Rather, the Board will note the evidence 
received since the July 1990 and October 1990 Board decisions 
and discuss why it is not new and material evidence to reopen 
the claims.

In June 1992, the appellant submitted a brief to the Court.  
This contains additional argument in regard to his claims but 
it is cumulative of prior arguments submitted by the 
appellant and his representative which the Board considered 
at the time of the 1990 decisions.  

In addition, the appellant and his attorney have submitted 
numerous letters to the VA.  In a letter dated in October 
1993, the appellant's attorney contacted the Secretary of the 
VA, requesting equitable relief.  The request was 
subsequently denied.  The Board finds that these letters are 
cumulative or duplicative of arguments presented prior to the 
1990 Board decisions.  

A September 1994 letter from the appellant's attorney 
contains 22 exhibits.  The Board finds that these exhibits 
are all duplicative.  The first 12 exhibits were all exhibits 
attached to a 20-page letter from the appellant to the RO 
dated in July 1988 and received in August 1988.  These 
exhibits contain the following:  1) a March 22, 1984 
memorandum from Goetz to Boren; 2) the July 26, 1988 20-page 
letter from the appellant to the RO; 3) a June 15, 1970 
memorandum from Russ Gminder and Jeff Klemm to Joe McGahan; 
4) memorandums dated November 17, 1981, and November 2, 1981, 
from Goetz to the file; 5) the July 22, 1987 deposition of 
Goetz; 6) the curriculum vitae of Roland Finston, the 
September 23, 1987 testimony of Roland Finston at the trial 
of National Association of Radiation Survivors v. Turnage, 
and a few pages from a report from the DNA regarding Shot 
SIMON; 7) a map of troop movements at Shot SIMON; 8) the June 
14, 1988 Declaration of Baker Wilson; 9) the June 25, 1988 
Declaration of Captain Leonard W. Tilley and a map of troop 
movements at Shot SIMON; 10) an Operational Summary of 
Operation Upshot-Knothole from March 1 to June 9, 1953; 11) 
the July 22, 1987 Deposition of Goetz; and 12) a duplicate 
copy of the 20-page letter from the veteran to the RO dated 
July 26, 1988.  The additional exhibits enclosed with the 
September 1994 letter include the following documents, all of 
which were part of the appellant's claims folder at the time 
of the 1990 Board decisions:  1) an August 1, 1988 letter 
from the veteran to the RO; 2) an August 1988 letter from the 
RO Adjudication Officer to the VA Director of Compensation 
and Pension Service; 3) a September 26, 1988 letter from the 
appellant to the RO; 4) an August 31, 1987 letter from the RO 
Adjudication Officer to Paul Boren; 5) An August 3, 1988 
letter from Carlton T. Chapman (NTPR) to the RO; 6) an August 
17, 1989 VA memorandum from the Associate Deputy Chief 
Medical Director to the Chief Benefits Director; 7) one page 
from the transcript of the May 1990 Board hearing; 8) a copy 
of the July 1990 Board decision; 9) copies of the appellant's 
service medical records; 10) pages 1 and 21 of the 
appellant's testimony at the NARS trial; and 11) the August 
7, 1982 letter from the appellant to the Board Chairman.  
None of this evidence is new.

In March 1995, the appellant underwent a VA respiratory 
examination.  Although this is new evidence, it is not 
material in that it does not provide a more complete picture 
of the claimed disability.  See Hodge, 155 F.3d 1356.  The 
examiner noted the history of the appellant's left lung 
cancer and that it had been inactive since 1982.  It was also 
noted that the veteran had pulmonary emphysema and that he 
had smoked one pack of cigarettes a day for 55 years.  The 
examiner did not provide a medical opinion as to the etiology 
of the veteran's lung cancer.  Accordingly, the examination 
report does not provide any additional, pertinent information 
in regard to the claim for service connection for lung cancer 
secondary to radiation exposure.

The evidence also contains an April 1995 VA dental 
examination report.  The examiner noted the history from the 
appellant as to the loss of his teeth.  The current 
examination revealed a totally edentulous mouth.  Vertical 
opening and excursions were within normal limits.  The mucosa 
exhibited erythema of the maxillary and mandibular denture 
bearing areas.  The appellant reported that he functioned 
well with the dentures.  An opinion as to the cause of the 
loss of teeth was not provided.  In a statement dated in 
November 1995, the examiner noted the opinion that a review 
of the appellant's claims file and dental records did not 
establish a causative factor for his tooth loss.  Although 
the April 1995 dental examination report and the November 
1995 medical opinion constitute new evidence received after 
the 1990 Board decision, the evidence is not material in that 
it does not provide a more complete picture of the 
appellant's tooth loss.  See Hodge, supra.  The medical 
opinion is not material as it provides no additional, 
relevant evidence as to the cause of the appellant's tooth 
loss.

The appellant's attorney submitted another letter to the RO, 
dated in January 1997.  Enclosed with the letter were copies 
of VA Form 9 dated in November 1996, copies of Appellant's 
Memorandum of Points and Authorities in Support of Appeal, 
and copies of Appellant's Appendix of Exhibits in Support of 
Appeal.  (This evidence is located in volume 6 of the claims 
file and in the largest box associated with the appellant's 
claims file.)  The Board has reviewed this memorandum and the 
appendix of exhibits.  The memorandum is cumulative of prior 
arguments submitted by the appellant and his attorney.  The 
exhibits, containing 97 documents, are all duplicative of 
evidence in the appellant's claims file and contain no new 
and material evidence.  

A letter from the appellant's attorney to the RO, dated in 
May 1997, contains cumulative arguments.  Enclosed with the 
letter were Exhibits A through Q, all of which are duplicate 
copies of evidence already contained in the appellant's 
claims file.

The appellant submitted copies of service medical records.  
However, the appellant's original service medical records are 
of record and were considered at the time of the 1990 Board 
decisions.  It does not appear that the copies submitted by 
the appellant contain any additional service medical records.

A hearing was held in March 1998 in Washington, D. C., before 
the undersigned Board Member.  The statement's from the 
appellant's attorney and the appellant's testimony basically 
concerned the issues of whether the 1990 Board decisions 
contained clear and unmistakable error (issues which have 
been addressed in a June 2000 Board decision and are no 
longer before the Board).  The arguments presented were 
cumulative of prior arguments and there was no new and 
material evidence presented.

The record also contains an August 2000 VA Examination for 
Housebound Status or Need for Regular Aid and Attendance.  
The diagnoses were chronic obstructive pulmonary disease 
oxygen dependent, and chronic low back pain.  There was no 
discussion of the appellant's lung cancer or loss of teeth.  
Accordingly, this evidence is not new and material as to the 
issues currently on appeal.

The Board notes that the appellant's claims file contains 
many letters from the appellant's attorney to the VA that are 
too numerous to discuss individually.  The Board has reviewed 
these letters and finds that they contain cumulative 
arguments and do not constitute new and material evidence to 
reopen the claims for service connection for lung cancer and 
loss of teeth, secondary to radiation exposure.

After reviewing the evidence of record, the Board has 
determined that no new and material evidence has been 
submitted since the July 1990 and October 1990 Board 
decisions to reopen the claims for service connection for 
lung cancer, due to radiation exposure, and service 
connection for loss of teeth, due to radiation exposure.  
Accordingly, the appellant's claims in this regard must be 
denied.


ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for lung cancer, secondary to 
exposure to ionizing radiation; the appeal as to this issue 
is denied.

New and material evidence has not been submitted to reopen 
the claim of service connection for loss of teeth, secondary 
to exposure to ionizing radiation; the appeal as to this 
issue is denied.


REMAND

As noted above, during the pendency of this appeal, the VCAA 
was enacted.  Because of the change in the law brought about 
by the VCAA, a remand of the issue of entitlement to special 
monthly compensation for loss of use of the left hand is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
in regard to this issue, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, a 
remand is required.

A review of the evidence shows that the RO denied special 
monthly compensation for loss of use of the left arm in 
October 1976, January 1978 and November 1978.  The Board 
denied the claim in March 1980.  In the current appeal, the 
RO denied the issue of special monthly compensation for loss 
of use of the hand in February 1996.  As noted above, a 
personal hearing was held before the undersigned Board Member 
in March 1998.  However, the statements of the appellant's 
attorney and the appellant's testimony related to the other 
issues on appeal and not as to the issue of special monthly 
compensation for loss of use of the hand.  Accordingly, no 
additional evidence was received at the hearing pertaining to 
this issue.

The evidence does not contain a complete, contemporaneous 
examination of the appellant's left upper extremity, 
particularly his left hand.  Although there is an August 2000 
report of an Examination for Housebound Status or Permanent 
Need for Regular Aid and Attendance in which the examiner 
noted "normal upper extremity muscular tone strength," the 
Board finds that this was not an adequate examination of the 
appellant's left hand for the purposes of determining whether 
he is entitled to special monthly compensation for loss of 
use of the hand.  

The most recent VA examination of his left upper extremity 
for compensation and pension purposes was in November 1995.  
The examiner noted that the claims file had been reviewed.  A 
history of the appellant's through-and-through gunshot wound 
to the left forearm was noted.  It was further noted that the 
appellant had had surgery in 1994 to relieve a claw 
disfigurement of the left hand.  The examination showed loss 
of sensation to touch, temperature, and vibratory sensations 
in the left hand.  Pain sensation was normal in the left 
hand.  The biceps, triceps, radial and patellar reflexes were 
normal.  There was no Babinski and no clonus.  There was no 
muscle atrophy of the left hand muscles.  However, there was 
poor hand grasp and removal of the left hand support resulted 
in fibrillation of the left arm muscles.  Dorsiflexion of the 
left wrist was decreased to 30 degrees and palmar flexion was 
0 degrees.  In addition, there was poor finger dexterity of 
the left hand.  The diagnoses were post operative status 
nerve entrapment of the left elbow with paralysis of the 
musculospiral nerve, and residuals of through-and-through 
gunshot wound of the left forearm.  The examiner provided the 
following comment:  "The residuals of the gunshot wound have 
definitely been a factor in marked limitation of function of 
the left wrist and the left hand."

The evidence indicates that the appellant's left hand has not 
been examined since November 1995.  The Board finds that a 
more contemporaneous examination is necessary, and one that 
includes notation as to whether there is any pain in the 
function of the left hand and wrist.  See Green v. Derwinski, 
1 Vet. App. 121 (1991); see also Floyd v. Brown, 9 Vet. App. 
88 (1996).  

In addition, the medical records identified in the November 
1995 examination report of surgery in 1994 on the left hand 
do not appear to be in the record before the Board.  In fact, 
a review of the evidence shows that the RO has obtained the 
appellant's VA treatment records only through August 1989.  
As the evidence has indicated additional, pertinent VA 
treatment records, a remand is necessary to obtain such 
records.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and request the names and addresses of 
all medical care providers, VA and non-VA 
who have treated the appellant for his 
left upper extremity disorder, 
particularly the left hand disability.  
After securing the necessary release, the 
RO should obtain these records.  In 
particular, the RO should contact the 
appropriate VA facilities and request 
copies of all of the appellant's VA 
medical records of treatment of his left 
upper extremity since August 1989.

2.  The appellant should be afforded VA 
neurology and orthopedic examinations to 
determine the extent of the left hand 
function.  The claims file must be made 
available to the examiners for review 
before the examinations.  All pertinent 
tests and studies should be completed.  
The orthopedic examiner should note the 
range of motion of all pertinent joints.  
The examiners should discuss if there is 
painful motion and any effect on use of 
the left hand.  The examiners should 
provide a detailed description of the 
limitations on function of the left hand.  
In addition, the examiners should provide 
a medical opinion as to whether no 
effective function remains other than 
that which would be equally well served 
by an amputation stump at the site of 
election below the elbow with use of a 
suitable prosthetic appliance.  The 
examiners should provide support for all 
opinions rendered.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  Thereafter, the RO should 
readjudicate the claim for entitlement to 
special monthly compensation for loss of 
use of the left hand.  If the benefit 
sought on appeal remains denied, the 
appellant and his attorney should be 
provided a supplemental statement of the 
case containing notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



